PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On April 9,2007, claimant was traveling on Glen View Road on Route 54 in Raleigh County, when claimants’ 2005 Mitsubishi Eclipse struck a hole in the road causing damage to two rims.
2. Respondent was responsible for the maintenance of Glen View Road, which *63it failed to properly maintain on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage in the amount of $631.81. Claimants’ insurance deductible is $500.00.
4. Claimant and respondent agree that the amount of $500.00 for the damages put forth by claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Glen View Road on the date of this incident; that the negligence ofrespondent was the proximate cause ofthe damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $500.00.
Award of $500.00.